Citation Nr: 0836389	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-09 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand injury, to include a claim for compensation under 
the provisions of 38 U.S.C.A. § 1151.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connect for 
chloracne, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION

The veteran had active duty service from August 1966 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In July 2008, the veteran submitted claims of entitlement to 
service connection for hepatitis and for a liver disorder.  
As these matters have not been developed or certified for 
appeal and are not inextricably intertwined with the issues 
now before the Board, they are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran testified before the undersigned in August 2008 
that he had been receiving treatment from the VA medical 
center (VAMC) in Muskogee, Oklahoma beginning in 1986.  A 
review of the claims file reveals that no treatment records 
from this VAMC dated prior to 2002 have been associated with 
the claims file.  The Board finds that the outstanding VA 
records identified by the veteran should be obtained.  

The veteran has reported that his service treatment records 
which were produced while he was stationed in Viet Nam have 
not been associated with the claims file.  A review of the 
claims file appears to be support the veteran's allegation.  
The Board finds that attempts must be made to obtain a 
complete copy of the veteran's service treatment records.  

In October 2007, the RO granted service connection for PTSD.  
In July 2008, the veteran submitted a timely notice of 
disagreement with the initial disability evaluation assigned 
for the PTSD.  As of this date, the veteran has not been 
issued a statement of the case on this issue.  Accordingly, 
the Board is required to remand this issue to the RO for the 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

The veteran has claimed entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a right hand disorder.  
He alleged that a surgical procedure conducted by VA in 
August 2004 for release of Dupuytren's contracture resulted 
in disability including arthritis.  For claims received after 
October 1, 1997 (as in this case), compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 are payable 
for additional disability not the result of the veteran's own 
willful misconduct, where such disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee, or in a 
Department facility, where the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151; see also 
VAOPGCPREC 40-97.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1),(2).

The Board notes that the question of whether the veteran 
experienced additional disability as a result of treatment 
rendered by VA is a medical question.  The United States 
Court of Appeals for Veterans Claims has held that a claim 
for benefits under 38 U.S.C.A. § 1151 must be supported by 
medical evidence of additional disability that resulted from 
VA hospitalization or medical or surgical treatment.  See 
Jimison v. West, 13 Vet. App. 75, 77-78  (1999).

In the current case, the claim was apparently denied based, 
at least in part, on a December 2004 VA clinical record which 
was conducted as a follow-up to hand surgery performed by VA 
three and one half months after surgery.  The physician wrote 
that overall, the veteran's generalized post-operative status 
was anticipated given the nature of the surgery and the 
underlying problems with the veteran's hand.  

The Board finds a remand is required for the right hand claim 
as there is presently insufficient competent evidence to 
determine whether the proximate cause of the current right 
hand disability, i.e., the surgical procedure performed by VA 
in 2004, involved carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department, or involved an event not reasonably 
foreseeable.  Medical evidence that addresses these missing 
elements is essential in making an informed decision in this 
case.  The Board also notes it is not apparent if the 
physician who produced the December 2004 clinical record had 
access to and reviewed the pertinent surgical and clinical 
records when forming his opinion.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

The veteran has also claimed that his right hand disability 
is directly due to his active duty service or was secondary 
to his service-connected left hand disability.  He testified 
that he was informed by VA health care professionals that 
there was a potential link between his right hand disorder 
and his service-connected left hand injury with Dupuytren's 
contractures.   The veteran's representative has reported 
that he conducted some online research which indicates that 
Dupuytren's contracture can be exacerbated by vibrations.  
The veteran testified that, during active duty, he was 
assigned to various weapons with a high rate of fire and 
presumably high vibration.  The Board notes that there is no 
opinion from a health care provider which links the service-
connected left hand disability to the claimed right hand 
disorder.  The Board finds that the veteran should be 
informed that he should obtain, in writing, a statement from 
the health care professionals he discussed his case with 
which links the current right hand disorder to the service-
connected left hand disability.  The Board further finds that 
an opinion should be obtained as to whether the currently 
existing right hand disorder was directly caused by the 
veteran's active duty service or was secondary to his 
service-connected left hand disability.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 and implementing regulations at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The Board need not 
consider the question of VCAA compliance in the case 
presently before the Board since there is no detriment to the 
veteran in light of the remand directed by this decision.  
Any VCAA deficiencies will be addressed by the AMC/RO while 
the issue on appeal is back before it as a result of this 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to secure 
complete copies of the veteran's service 
treatment records through official 
channels.

2.  Obtain the veteran's VA medical 
records dated from 1985 to 2002 from the 
VAMC located in Muskogee, Oklahoma.  

3.  Provide the veteran and his 
representative with a statement of the 
case addressing the issue of entitlement 
to an initial rating in excess of 30 
percent for PTSD.  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal must 
be filed.  38 C.F.R. § 20.202.  If, and 
only if, the veteran perfects the appeal 
as to this issue, the case must be 
returned to the Board for appellate 
review.

4.  Inform the veteran that he should 
obtain written statements from the health 
care providers he referenced in his 
August 2008 hearing which link a current 
right hand disorder to the service-
connected left hand disability.  He 
should also be informed that he should 
submit any evidence in his possession (or 
his representative's possession) which 
links Dupuytren's contracture of the 
right hand to active duty on a direct 
basis including as due to exposure to 
vibrations.  

5.  After the above development has been 
completed to the extent possible, 
schedule the veteran for a VA examination 
to determine the nature, extent and 
etiology of any right hand disability 
found on examination.  The examiner must 
provide an opinion as to whether the 
veteran currently experiences any 
additional disability as a result of the 
surgical procedure on the right hand, 
performed by VA in 2004, which was caused 
by carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
VA in rendering the treatment or whether 
the disorder was due to an event which 
was not foreseeable.  In addressing this 
question, the examiner should opine 
whether VA failed to exercise the degree 
of care that would be expected of 
reasonable health care providers in 
rendering the treatment, or, that the 
treatment was rendered without the 
veteran's consent.  In determining events 
not reasonably foreseeable, the examiner 
should discuss whether or not any 
currently existing additional disability 
found on examination is considered by a 
reasonable healthcare provider to be an 
ordinary risk of the care rendered by VA 
in 2004.  If such risk was known, the 
examiner should discuss whether it is the 
type of risk that a reasonable health 
care provider would have disclosed to the 
veteran.  The examiner must also provide 
an opinion as to whether a currently 
existing right hand disorder was directly 
due to the veteran's active duty service 
(including exposure to vibrations) and/or 
whether the right hand disability was 
secondary to or aggravated by the 
service-connected left hand disability.  

The claims folder must be made available 
to the examiner for review of pertinent 
documents therein and the examiner must 
annotate the examination report to 
indicate that such review had been 
conducted.  A complete rationale for all 
opinions expressed must be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state.  

6.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should readjudicate the claims.  If any 
decision remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, as appropriate.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

